Citation Nr: 0944621	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-00 342A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health 
Administration (VHA), 
in Denver, Colorado


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of inpatient medical 
care provided by Vernon Memorial Hospital from September 12, 
2005, to September 13, 2005.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical 
transportation services provided by LaFarge Area EMS on 
September 11, 2005.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA), VA Great Lakes Health Care System located at the VA 
Medical Center in Tomah, Wisconsin.  Jurisdiction over the 
appeal currently resides with the VHA in Denver, Colorado.  

The claim for payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical 
transportation services provided by LaFarge Area EMS on 
September 11, 2005, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at Vernon 
Memorial Hospital from September 12, 2005, to September 13, 
2005.

2.  The agency of original jurisdiction has already paid or 
reimbursed the Veteran for private medical expenses incurred 
at Vernon Memorial Hospital on September 11, 2005.

3.  The preponderance of the competent and credible evidence 
of records shows that no beds were available to take the 
Veteran at a VA facility or other Federal facility at any 
time from September 12, 2005, to September 13, 2005.

4.  The evidence fails to show that the Veteran could have 
been safely transferred to a VA or other Federal facility at 
any time from September 12, 2005, to September 13, 2005.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Vernon 
Memorial Hospital from September 12, 2005, to September 13, 
2005, is granted.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000-9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow application of the VCAA, would not be 
justified.  In other words, the Veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

The Merits of the Claim

The Veteran claims that he is entitled to payment or 
reimbursement of the costs of the medical care provided by 
Vernon Memorial Hospital from September 12, 2005, to 
September 13, 2005, because he was hospitalized for a 
suspected stroke on September 11, 2005, and while his 
symptoms resolved on September 12, 2005, his doctors 
indicated that he needed to remain hospitalized for 
observation to make certain nothing else was wrong and while 
Vernon Memorial Hospital employees on September 12, 2005, 
attempted to transfer the claimant to a VA Medical Center no 
bed space was available so he had to remain at Vernon 
Memorial Hospital.  

In this regard, The Veterans Millennium Health Care and 
Benefits Act provides payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1003 (2009).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177, and is referred to as the 
"Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed.  
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."  Therefore, it is potentially applicable to the current 
appeal.

Moreover, the Veterans Millennium Health Care and Benefits 
Act provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those Veterans who are active  
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

Additionally, even thought the laws and regulations governing 
reimbursement of medical expenses under the Veterans 
Millennium Health Care and Benefits Act also changed during 
the pendency of the appeal (see VETERANS' MENTAL HEALTH AND 
OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 
10, 2008, 122 Stat 4110), under both the old and new laws and 
regulations the Veteran, in order to be eligible for payment 
or reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, must show that his 
treatment satisfies all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have  reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002.  Failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing 
unauthorized private medical expenses.

With the above criteria in mind, the Board notes that the 
facts of this appeal are not in dispute.  Specifically, on 
September 11, 2005, the Veteran was working outside when he 
felt unwell.  He said he felt weak and struggled to get 
inside.  He said he could not express himself and an 
ambulance was called (LaFarge Area EMS).  LaFarge took him to 
Vernon Memorial Hospital on September 11, 2005.  The Veteran 
thereafter remained at Vernon Memorial Hospital for 
observation until September 13, 2005.  Records from Vernon 
Memorial Hospital document the fact that on September 12, 
2005, the Veteran's case manger contacted VA to arrange his 
transfer to a VA facility on that day and was notified that 
no beds were available.  Furthermore, VA healthcare 
professionals opined in January and September 2006 that the 
Veteran's emergency only lasted through September 11, 2005, 
and he was stable for transfer by September 12, 2005.  

Initially, the Board finds that the Veteran's claim satisfies 
conditions (a), (b), (c), (e), (f), (g), (h), and (i) of the 
Millennium Bill Act because the agency of original 
jurisdiction already awarded payment or reimbursement for his 
first day of admission to Vernon Memorial Hospital on 
September 11, 2005.

Therefore, the only issue remaining in dispute is whether the 
claimant satisfies section (d), which provides that payment 
or reimbursement will continue beyond the initial emergency 
evaluation if there continued to be a medical emergency of 
such a nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.

As reported above, a VA healthcare professional opined in 
January and September 2006 that the Veteran's emergency only 
lasted through September 11, 2005, and he was stable for 
transfer by September 12, 2005.  However, in denying payment 
or reimbursement beyond September 11, 2005, the agency of 
original jurisdiction has ignored the contentions by the 
claimant that he wanted the transfer to occur, but no VA 
Medical Center (VAMC) bed was available.  Apparently, the 
agency of original jurisdiction interpretation of 38 C.F.R. § 
17.1002 is that the lack of available facilities is not a 
cited criterion for VA authority to pay a non-VA bill 
incurred by a patient (Veteran).  In other words, when, 
hypothetically, the Veteran could be transferred to a VA 
facility, VA's responsibility to pay a non-VA bill under 
section 38 C.F.R. § 17.1002(d) of the Millennium Act ceases, 
even if the VAMC declines the transfer due to a lack of 
facilities.  

The Board's review of the case under 38 C.F.R. § 17.1002(g) 
is not based on hypothetical facts not in evidence, but the 
facts in this case.  A "safe transfer" from one medical 
facility to another under 38 C.F.R. § 17.1002(d) must be more 
than the Veteran's ability to be physically moved from one 
facility to another.  The intent of 38 C.F.R. § 17.1002(d) in 
requiring a safe transfer inherently includes the capability 
of the medical facility receiving the patient to treat the 
patient in the manner required including having a bed 
available for that patient.

In this case, neither a VA nor other Federal facility was 
apparently capable of adequately treating the Veteran at the 
time he became stable on September 12, 2005, because they did 
not have any beds available to do so.  Therefore, it is the 
Board's conclusion that, due to his physical condition, the 
Veteran could not be safely transferred to a VA or other 
Federal facility as the facility in question did not have the 
capabilities to provide the appropriate treatment.  As such, 
the Veteran could not be "safely" transferred to a VA or 
other Federal facility and the criteria of section (d) of 38 
C.F.R. § 17.1002 are met.  38 C.F.R. § 17.1002(d).

In sum, with consideration of all the facts of record, the 
Veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 C.F.R. § 17.1002.  In essence, the VAMC has 
failed to show that the Veteran, in his condition, could have 
been safely transferred to its facility.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at Vernon Memorial Hospital from September 12, 2005, 
to September 13, 2005, is granted.


REMAND

Under 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for: (1) a veteran 
traveling in connection with a scheduled compensation or 
pension examination; or (2) a veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health. See 38 C.F.R. § 
17.143(c).

A review of the record on appeal shows that the Veteran is 
asking VA to pay or reimburse him for the expenses he 
incurred as a result of using LaFarge Area EMS to transport 
him to Vernon Memorial Hospital on September 11, 2005.  
Moreover, the record shows that the only medical service 
provided by LaFarge Area EMS was transportation to Vernon 
Memorial Hospital on September 11, 2005.

However, the November 2006 statement of the case appears to 
have adjudicated and provided the Veteran with notice as to 
why VA would not pay or reimburse him for medical expenses 
incurred as a result of medical care provided by LaFarge Area 
EMS from September 12, 2005, to September 13, 2005.  
Likewise, in March 2007 the agency of original jurisdiction 
notified LaFarge Area EMS that it would not pay for medical 
expenses incurred as a result of medical care provided to the 
Veteran from September 12, 2005, to September 13, 2005.

Therefore, since the Board's authority to adjudicate a claim 
is limited to issues in controversy, a remand is required for 
the agency of original jurisdiction to adjudicate and issue a 
supplemental statement of the case as to whether the Veteran 
is entitled to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical 
transportation services provided by LaFarge Area EMS on 
September 11, 2005.  See 38 C.F.R. §§ 19.9, 19.29, 19.31 
(2009); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
readjudicating the claim, the agency of original jurisdiction 
should be mindful of the fact that the record already shows 
that it found that the Veteran was in an emergency situation 
on September 11, 2005 (see January and September 2006 medical 
opinions) and agreed to pay or reimburse him for the expenses 
he incurred as a result of his hospitalization at Vernon 
Memorial Hospital on September 11, 2005.  

While the appeal is in remand status, the RO/AMC should 
obtain and associate with the record the Veteran's VA claims 
file.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record the Veteran's 
VA claims file and, if none exists, 
provide verification of his dates of 
service.  

2.  The RO/AMC should readjudicate the 
claim of whether the Veteran is entitled 
to payment or reimbursement of 
unauthorized medical expenses incurred as 
a result of medical transportation 
services provided by LaFarge Area EMS on 
September 11, 2005.  In readjudicating 
the claim, the RO/AMC must take into 
account both the January and September 
2006 medical opinions as well as the fact 
that the agency of original jurisdiction 
already found that the Veteran was in an 
emergency situation on September 11, 
2005, when it agreed to pay or reimburse 
him for the expenses incurred as a result 
of his hospitalization at Vernon Memorial 
Hospital on September 11, 2005.  Such 
readjudication must also include a 
specific finding as to whether the 
transportation provided by LaFarge Area 
EMS to Vernon Memorial Hospital on 
September 11, 2005, was rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health or constituted treatment of a 
condition of such a nature that a prudent 
layperson would have reasonably expected 
that delay in seeking immediate medical 
attention would have been hazardous to 
life or health.  38 U.S.C.A. §§ 1725, 
1728; 38 C.F.R. §§ 17.120, 17.1000-1003.  

3.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case (SSOC) and, after a reasonable 
period of time to reply to that SSOC has 
run, the appeal should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


